                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff,                           )
                                            )
                                            )
       v.                                   )
                                            )
SOUTHERN COAL CORPORATION;                  )
A&G COAL CORPORATION;                       )
JUSTICE COAL OF ALABAMA, LLC;               )
BLACK RIVER COAL, LLC;                      )
CHESTNUT LAND HOLDINGS, LLC;                )
DOUBLE BONUS COAL COMPANY;                  )
DYNAMIC ENERGY, INC; FOUR                   )       Case No. 7:19-cv-354
STAR RESOURCES, LLC; FRONTIER               )       Senior Judge Glen E. Conrad
COAL COMPANY, INC; INFINITY                 )
ENERGY, INC; JUSTICE ENERGY                 )
COMPANY, INC; JUSTICE                       )
HIGWALL MINING, INC;                        )
KENTUCKY FUEL CORP.;                        )
KEYSTONE SERVICES INDUSTRIES,               )
INC.; M&P SERVICES, INC.; NINE              )
MILE MINING COMPANY, INC.;                  )
NUFAC MINING COMPANY, INC.;                 )
PAY CAR MINING, INC.; PREMIUM               )
COAL COMPANY, INC.; S AND H                 )
MINING, INC.; SEQUOIA ENERGY,               )
LLC; TAMS MANAGEMENT, INC.;                 )
VIRGINIA FUEL CORP.,                        )
                                            )
       Defendants.                          )
                                   MOTION TO DISMISS
       COMES NOW, the Defendants Double Bonus Coal Company, Dynamic Energy, Inc.,

Frontier Coal Company, Inc., Justice Energy Company, Justice Highwall Mining, Inc., Keystone

Services Industries, Inc., M&P Services, Inc., Nufac Mining Company, Inc., and Pay Car Mining

Company, Inc., (collectively, “Defendants”), pursuant to Rule 12(b)(2) of the Federal Rules of

Civil Procedure, and hereby moves this Court to dismiss the United States of America’s Complaint
                                                1

  Case 7:19-cv-00354-GEC Document 4 Filed 07/09/19 Page 1 of 3 Pageid#: 43
filed herein. The reasons for the Defendants’ Motion to Dismiss are stated more fully in the

accompanying memorandum in support.

       WHEREFORE, the Defendants respectfully request that the Court grant this Motion to

Dismiss and enter an Order dismissing the Complaint with prejudice.

                                           Respectfully submitted,

                                           DOUBLE BONUS COAL COMPANY, et al.

                                           By: /s/    Aaron Balla Houchens
                                                         Of Counsel

Aaron B. Houchens, Esq. (VSB #80489)
AARON B. HOUCHENS, P.C.
111 East Main Street
P.O. Box 1250
Salem, Virginia 24153
540-389-4498 (telephone)
540-339-3903 (facsimile)
aaron@houchenslaw.com

Christopher D. Pence (WV Bar # 9095)
HARDY PENCE PLLC
P. O. Box 2548
Charleston, WV 25329
(304) 345-7250 (telephone)
(304) 553-7227 (facsimile)
cpence@hardypence.com
Pro Hac Vice Motion Forthcoming

       Counsel for Defendants




                                              2

  Case 7:19-cv-00354-GEC Document 4 Filed 07/09/19 Page 2 of 3 Pageid#: 44
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 9th of July 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, and the foregoing was electronically transmitted

through the CM/ECF system to the following CM/ECF participants:

       Jason Scott Grover, Esq.
       U.S. Department of Labor - Office of the Regional Solicitor
       201 12th Street South, Suite 401
       Arlington, VA 22202-5450
       202-693-9326
       202-693-9392 (Fax)
       grover.jason@dol.gov

       Krista Consiglio Frith, Esq.
       Laura Day Rottenborn, Esq.
       U.S. Attorney's Office for the Western District of Virginia
       310 First Street, S.W., Room 906
       Roanoke, Virginia 24008
       (540) 857-2250
       (540) 857-2614 (Fax)
       krista.frith@usdoj.gov
       laura.rottenborn@usdoj.gov
                                                            /s/    Aaron Balla Houchens




                                                 3

  Case 7:19-cv-00354-GEC Document 4 Filed 07/09/19 Page 3 of 3 Pageid#: 45
